OPINION — AG — ** ELECTION — COMPENSATION — CITY REGISTRAR ** QUESTION: WHAT COMPENSATION GOES TO A CITY REGISTRAR UNDER SENATE BILL NO. 178 FOR REGISTERING VOTERS, AND WHAT GOES TO THE PRECINCT REGISTRAR WHO PUTS ON HER PRECINCT RECORD FOR THE NAMES OF SUCH PERSONS AS THE CITY REGISTRAR HAS REGISTERED ? IN THIS COMPENSATION 25 CENTS PER VOTER, AS PROVIDED FOR 'PRECINCT REGISTRAR' ? IF SO, HOW IS IT TO BE DIVIDED AS BETWEEN THE CITY REGISTRAR AND THE PRECINCT REGISTRAR ? — THE FEE OF .25 CENTS, (26 O.S. 73 [26-73]) " FOR EACH ELECTOR REGISTERED ". (ELECTION, SALARY, COMPENSATION, COUNTY) CITE: 26 O.S. 73 [26-73], 26 O.S. 96.1 [26-96.1], 26 O.S. 96.2 [26-96.2] (JAMES C. HARKIN)